Exhibit 10.4

LETTER AMENDMENT

December 29, 2008

Kathryn S. Brooks

Dear Ms. Brooks,

This letter agreement (the “Amendment”) supplements and amends the offer letter
(the “Letter”), dated as of March 13, 2000, that you received from Green
Mountain Coffee Roasters, Inc. (the “Company”), to clarify its terms in
conformity to the requirements of, or if applicable the requirements for
exemption from, Section 409A of the Internal Revenue code of 1986, as amended.
Except as modified by this Amendment, the Letter shall remain in full force and
effect.

By signing this Amendment, you agree and acknowledge that:

 

  1. The intent of the parities is to clarify the meaning of certain provisions
of the Letter so that payments and benefits provided for in the Letter will
comply with or be exempt from Section 409A of the Internal Revenue Code of 1986,
as amended, and the regulations and guidance promulgated thereunder
(collectively “Section 409A”). The Letter shall be interpreted in a manner that
is consistent with that intent. In no event, however, shall the Company be
liable for any tax, interest or penalty that my be imposed on you by
Section 4069A.

 

  2. All reimbursements payable to you, or in-kind benefits, if any, provided to
you by the Company shall be governed by the Green Mountain Coffee Roasters, Inc.
409A Reimbursement Policy.

 

  3. Where the Letter provides for payments to you upon the termination of your
employment, those provisions shall be subject to the following terms of
construction and the following Section 409A-related conditions:

 

  3.1. Any entitlement to severance (12 months of salary continuation) shall
require an involuntary “separation from service” by the Company, subject to the
exception for cause contained in the Letter. For this purpose, separation from
service means a “separation from service” (as that term is defined at
Section 1.409A-1(h) of the Treasury Regulations under Section 409A) from the
Company and from all other trades or businesses that are treated as one employer
with the Company under Section 409A’a separation from service rules.

 

  3.2.

If at the time of your separation from service you are a specified employee (as
that term is defined in subsection (a)(2)(B)(i) of Section 409A), any and all
amounts payable in connection with such separation from service that constitute
deferred compensation subject to Section



--------------------------------------------------------------------------------

 

409A, as determined by the Company in its sole discretion, and that would (but
for this sentence) be payable within six months following such separation from
service, shall instead by paid on the date that follows the date of such
separation from service by six (6) months.

 

Sincerely, Green Mountain Coffee Roasters, Inc.

/s/ Frances Rathke

A duly authorized signatory

 

ACCEPTED AND AGREED:

/s/ Kathryn S. Brooks

Kathryn S. Brooks Date: December 29, 2008

 

2